Citation Nr: 0004025	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  99-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than February 13, 
1991 for service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to October 
1962, as well as periods of reserve training in the National 
Guard, including service in May 1968.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDINGS OF FACT

1.  In September 1998, the RO granted entitlement to service 
connection of tinnitus; the RO subsequently made that grant 
of benefits effective February 13, 1991.

2.  The effective date of February 13, 1991, was based on 
receipt of claim on February 13, 1992. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 13, 
1991 for service connection of tinnitus have not been met.  
38 U.S.C.A. § 5110(a) (West 1991), 38 C.F.R. § 3.400(a), 
(b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A line of duty report associated with the claims file 
reflects that the veteran sustained loss of hearing in both 
ears in May 1968 while on the rifle range.  Treatment 
records, thereafter document hearing loss.  In addition 
entries from June 1968 document complaints of ringing and a 
constant "roar" in the right ear.  

In August 1968, the veteran filed a claim for "Loss of 
Hearing."  He did not mention tinnitus.  He had a VA hearing 
examination in October 1968, and there were no complaints or 
findings referable to tinnitus.  In November 1968, the RO 
denied that claim.  However, in January 1969, the RO 
revisited that issue and granted service connection for 
defective hearing, after determining that additional 
evidence, which included the noted line of duty report, 
established that "nerve type deafness" was incurred while 
on active duty for training on the firing range.  The RO made 
the grant of benefits effective May 27, 1968.  

On April 17, 1998, the veteran filed a statement in which he 
complained of ringing in his ears of duration of one and one 
half years.  During a VA examination in May 1998, the veteran 
complained of tinnitus in both ears since his exposure in 
1968 to small arms fire on the rifle range, and the examiner 
diagnosed constant tinnitus in both ears.  In September 1998, 
the RO granted service connection for tinnitus.  The RO made 
that grant of benefits effective April 17, 1997, a date one 
year prior to the date of the claim which gave rise to the 
grant of benefits in question.  

In June 1999, the RO held that failure to consider the issue 
of service connection of tinnitus in January 1969 did not 
constitute clear and unmistakable error, but that failure to 
consider the issue of service connection of tinnitus in an 
April 1992 rating decision, which addressed entitlement to an 
increased evaluation for hearing loss, did constitute clear 
and unmistakable error.  The April 1992 rating decision arose 
from a claim for increased benefits filed February 13, 1992.  
In its June 1999 decision, the RO made the grant of service 
connection of tinnitus effective February 13, 1991, one year 
prior to the date of the claim that gave rise to the April 
1992 rating decision.  

The veteran seeks an effective date earlier than February 13, 
1991.  The veteran argues, in part, that the VA should have 
informed him at the time that he submitted his original claim 
for service connection for hearing loss that he could also 
file a claim for service connection of tinnitus.  The 
veteran, therefore, seeks the same effective date for the 
grant of service connection of tinnitus that currently is in 
place for the grant of service connection of hearing loss.   

As observed by the veteran, treatment records contemporaneous 
with the date of the injury in question suggest the presence 
of complaints of ringing, at least in the right ear.  
Although the veteran in his April 1998 statement made 
reference to ringing in his ears of a duration of only one 
and one half years, the veteran sought treatment for hearing 
loss in April 1987 and in June and July 1987 complained of 
tinnitus or ringing.  Also, during an April 1992 VA 
examination, the veteran provided a history of bilateral 
tinnitus, greater in the right than the left, beginning in 
May 1968 after noise exposure on a rifle range.  Moreover, in 
a September 1998 rating decision, the RO observed that 
"[a]lthough the veteran has reported noticing the onset of 
tinnitus over the past year and a half, other evidence 
convincingly shows that tinnitus has been present since May 
1968 and has been persistent."

However, the date of an award based upon an original claim or 
a claim to reopen a final adjudication can be no earlier than 
the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2) (1999).  Although an exception allowing the effective 
date to extend back to the date of the veteran's separation 
from service exists in cases where the application for 
benefits is received within a year of the veteran's 
separation from service, 38 U.S.C.A. § 5110(b)(1), that 
exception is inapplicable to this case.  

The RO has framed the issue in terms of whether the RO's 
failure to consider service connection of tinnitus in January 
1969 constituted clear and unmistakable error.  The question 
before the Board, however, turns not upon whether RO's 
failure to sua sponte address the issue of service connection 
of tinnitus constituted clear and unmistakable error, but 
whether the veteran filed a claim for benefits earlier than 
the effective date assigned in this case.  Without such a 
claim there is no basis for an effective date earlier than 
that assigned.  Indeed, the Board is unaware of any 
circumstances where failure to address a claim that has not 
been filed expressly or is raised by the evidence can been 
clear error.  

Review of the claims file does not reflect the presence of a 
claim for service connection of tinnitus filed prior to 
February 13, 1991.  The Board notes that although 38 C.F.R. 
§ 3.157 reflects that records of treatment may constitute an 
informal claim for benefits in some cases, this rule applies 
to claims for an increased rating and claims to reopen a 
prior decision, but does not apply to original claims for 
service connection.  Records of treatment received prior to 
the veteran's August 1968 claim for service connection for 
hearing loss reference complaints f a constant roar and of 
ringing in the right ear.  However, the August 1968 claim for 
service connection for hearing loss does not mention tinnitus 
or ringing in the ears.  Furthermore, during a subsequent 
October 1968 VA audiological examination the veteran failed 
to articulate complaints regarding tinnitus or ringing of the 
ears.  The Board would agree with the veteran's entitlement 
to an effective date back to 1968 if he had mentioned it in 
his application or if tinnitus had been mentioned by him or 
found by the examiner during the October examination.  
Therefore, the Board does not construe the August 1968 claim 
as a claim for service connection for tinnitus.  

Since the veteran did not file a claim for service connection 
for tinnitus, either a formal or informal claim, prior to 
February 13, 1992, the current effective date is the 
appropriate date for the grant of benefits at issue.  The 
Board, as such, has no authority to grant relief of the sort 
the veteran seeks.  In this case, the law is clear and offers 
no basis for an effective date earlier than that already in 
place.


ORDER

An effective date earlier than February 13, 1991 for service 
connection of tinnitus is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

